Citation Nr: 1610259	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  12-33 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of prostate cancer, claimed as a urinary disorder, to include as due to ionizing radiation exposure.

2.  Entitlement to service connection for prostate cancer, to include as due to ionizing radiation exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from October 1950 to November 1953, and from November 1954 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the St Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for prostate cancer.

In January 2016, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

A September 2008 Board decision denied service connection for residuals of prostate cancer.  The September 2010 rating decision reopened and denied the claim of service connection for prostate cancer.  The Board, however, must decide initially whether evidence to reopen the claim has been received without deference to the RO's decision concerning reopening.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the issue of reopening is reflected on the title page.

Since the last adjudication in July 2013, the Veteran's representative submitted additional argument and evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In a September 2008 decision, the Board denied the Veteran's appeal as to the claim of service connection for the residuals of prostate cancer.  The Chairman of the Board did not order reconsideration.

2.  Evidence received since the September 2008 decision, i.e., a study for the Department of Energy indicating that ionizing radiation was present during the time of the Veteran's service on Johnston Island, relates to a previously unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The September 2008 Board decision that denied the claim for residuals of prostate cancer is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2008).

2.  Evidence received since the September 2008 decision is new and material and the claim of service connection for prostate cancer is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Finality Law and Analysis

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In September 2008, the Board denied the Veteran's claim of service connection for the residuals of prostate cancer (claimed as a urinary disorder), including as due to exposure to ionizing radiation during service on Johnston Island.  As reconsideration was neither sought nor granted, the decision became final.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.1100(a), 20.1104.

The Board's denial of service connection was based on a finding that there was insufficient evidence to establish that the Veteran qualified as "radiation exposed" and that there was insufficient data even to warrant referral to the Under Secretary of Health for a dose estimate.  The Board reasoned that in a July 2005 statement, the Air Force certified that the Master Radiation Exposure Registry (MRER) showed no external or internal exposure data on the Veteran.  The Board cited a radiation dose reconstruction from the Air Force Safety Center obtained in March 2007 from the Veteran, in which the Air Force certified that while the Veteran likely was present on Johnston Island for four temporary duty periods from May 1967 to October 1969, totaling approximately 14 months, it was "nearly impossible" for the Veteran to have received sufficient radiation exposure to cause acute health problems.  The dose reconstruction report further stated that the residual levels of plutonium as of 1964, after the explosions of nuclear missiles, made the probability of exposure "very low."  The Board also found that records establish that decontamination of the site was nearly complete, that risk was considered so low that badges were not issued to monitor insignificant gamma radiation levels.  

The Board further found that prostate cancer did not otherwise manifest during service.  The Board reasoned that prostate cancer was not manifested until 2001, as per the Veteran's treating urologist.  While the Veteran experienced prostatitis in September 1966, October 1966, July 1967, and April 1969, the Board found it resolved completely, with only a slight residual enlargement of the prostate.  On July 1976 examination for separation, there was no notation or report of ongoing or recurrent prostate problems.  On digital examination, the prostate was normal.  The Board's denial was also based on an April 2008 VA medical opinion finding against a link between the Veteran's prostate cancer and in-service prostatitis.

The evidence before the Board at the time of the September 2008 decision was service treatment records, VA and private treatment records showing prostate cancer, military personnel records showing the Veteran served on Johnston Island, a statement from R.L.C. regarding his Congressional testimony about radiation contamination on Johnston Island, anecdotal statements from other Veterans regarding their claimed exposure and illnesses, and lay statements from the Veteran's children.  As noted above, two statements from the Air Force were of record regarding the Veteran's claimed exposure to radiation at Johnston Island.  A report on Operation Dominic was also of record which shows there were incidents involving radiological contamination due to exploded missiles.  The report asserts that the island was decontaminated thereafter.  

The Veteran submitted articles, including "True Measure of Exposure" discussing generally the effects of plutonium and radiation exposure on the human body and the path plutonium takes after release into the environment.  He also submitted articles alleging radioactive contamination and insufficient cleanup of Johnston Atoll as a result of the missile explosion incidents.  Further, the Veteran submitted numerous lay statements, and was afforded a Board hearing.  Through those methods, the Veteran alleged how he would lay on the coral at purported "hot" zones to perform his duties.

A private medical opinion was of record which was neutral as to the relationship between the Veteran's radiation exposure and his subsequent development of prostatic malignancy.  The April 2008 VA medical opinion was inconclusive as to any possible relationship to radiation exposure, but did note that the occurrence of prostate cancer was second only to skin cancers among men.

In essence, at the time of the prior denial, a post service disability was established, but exposure to ionizing radiation was not established, and a nexus to service was not established.

Since the September 2008 Board decision, the Veteran submitted a portion of a June 2002 Defense Threat Reduction Agency report on a corrective measures study of Johnston Island.  The report presented an option analysis for plutonium oxide, contaminated metal, concrete, and coral on Johnston Island, and it discussed historical cleanup efforts which involved establishment of a Radiological Control Area (RCA) and then segmentation of coral "to reduce the volume of radioactive coral within the RCA."  The Veteran also submitted a report by the "EG&G" for the Field Command, Defense Nuclear Agency, regarding an April to August 1980 radiological survey of Johnston Atoll.  Most notably, a February 1981 letter report by the Los Alamos Scientific Laboratory for the Department of Energy was submitted, which indicates that samples of coral taken from the LE-1 launch pad were "rich in bomb-type [uranium] and [plutonium]" and that the samples seem consistent in composition and age with the missile explosion on the launch pad in the early 1960's.  It follows from this that, at the time the Veteran served on Johnston Island, there would have been a "rich" amount of uranium and plutonium on Johnston Island.

The Los Alamos Scientific Laboratory analysis for the Department of Energy, therefore, is evidence in support of a missing element, namely, the Veteran's exposure to ionizing radiation.  Thus, it tends to cure a prior evidentiary defect which was not previously substantiated in the September 2008 Board decision.  Hence, the evidence is not cumulative, and reopening is warranted.


ORDER

The application to reopen the claim of service connection for prostate cancer is granted.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2015).  As discussed above, the Veteran claims exposure to ionizing radiation during his service on Johnston Island caused his prostate cancer.  Post-service treatment records confirm the Veteran's diagnosis of prostate cancer in March 2001.  Travel vouchers and a March 2007 U.S. Air Force report confirm the presence of the Veteran on Johnston Island for four 90-day temporary duty assignments between May 1967 and October 1969.  The Veteran's Air Force occupation was Missile Engineering Technician.  He alleges he spent significant time in contact with the coral sands of the island performing his duties, and that he performed his duties at both launch pads as well as the radiological control area. 

The Veteran submitted several reports indicating that the removal or containment of radiological contamination was incomplete and that further testing showed the presence of ionizing radiation.  In particular, February 1981 letter report for the Department of Energy report notes that samples of coral taken from the LE-1 launch pad were "rich in bomb-type [uranium] and [plutonium]" and are consistent with having been deposited there during the testing in the 1960's.  

VA has established special procedures to follow for those seeking compensation for diseases related to exposure to ionizing radiation in service that do not become manifest until after military service.  See 38 C.F.R. § 3.311 (2015).  The regulation provides that in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311.  First, there must be a showing that the veteran suffers from a radiogenic disease.  Once a claimant has established a diagnosis of a radiogenic disease within the specified period, and claims that the disease is related to radiation exposure while in service, VA must then obtain a dose assessment.  38 C.F.R. § 3.311 (a)(2015).  After it is determined by the dose assessment that the veteran was exposed to radiation, the AOJ is then required to refer the case to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311 (b) 2015).

Prostate cancer is a radiogenic disease as defined in 38 C.F.R. § 3.311(b)(2).  To trigger the provisions of 38 C.F.R. § 3.311, however, the Veteran also must establish that his claimed radiogenic disease manifested during certain specified periods as defined in 38 C.F.R. § 3.311(b)(5): bone cancer must become manifest within 30 years after exposure; leukemia may become manifest at any time after exposure; posterior subcapsular cataracts must become manifest 6 months or more after exposure; and other disease specified in paragraph (b)(2) of this section must become manifest 5 years or more after exposure.  As the Veteran's prostate cancer manifest more than five years after exposure, the "or more" language of paragraph (b)(5)(iv) is controlling.  Thus, the dose provisions of 38 C.F.R. § 3.311 have been triggered.

Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311 (a)(2).  The Veteran does not contend that he participated in the nuclear testing on Johnston Island that led to the contamination.  Thus, this provision is inapplicable.  

In all other claims involving radiation exposure, a request will be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

Here, records have been requested of the Defense Threat Reduction Agency and the Air Force Medical Operations Agency as to the Veteran's exposure to ionizing radiation in service.  These requests yielded no exposure information.  Nonetheless, the Veteran-supplied reports contain information pertaining to the amount of Veteran's radiation exposure in service, based on radiological surveys of the area.  Accordingly, these reports should be forwarded to the Under Secretary for Health for a dose assessment.  Additionally, in March 2007, the Air Force performed an ionizing radiation dose reconstruction for the Veteran.  This report should also be forwarded to the Under Secretary of Health, along with other pertinent information.

The Board notes that some of the Veteran-supplied reports may be incomplete.  On remand, clear and complete copies of the documents should be obtained either from the Veteran or from other appropriate sources.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that clear and complete copies of the following documents are obtained either from the Veteran or from other appropriate sources:  Radiological Survey Johnston Island, February - March 1974; Defense Nuclear Agency Radiological Survey of Johnston Atoll, April-August 1980; and the Defense Threat Reduction Agency report entitled "Corrective Measures Study/Feasibility Study for the Disposition of Metal/Concrete Debris and Radioactive Coral (above 13.5 pCi/g) Located in the Radiological Control Area on Johnston Island, Johnston Atoll."

2.  Then, in accordance with 38 C.F.R. §3.311(a)(2)(iii), forward the Veteran's records concerning his radiation exposure, including the records noted above, the February 17, 1981 letter report by the Los Alamos Scientific Laboratory for the U.S. Department of Energy, any service records, his statements and articles on file regarding radiation exposure, and any other information obtained from the above information request, to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible.  If a specific estimate cannot be made, a range of possible doses should be provided.  If more information from the Veteran is required regarding specifics of the Veteran's alleged exposure, he should be contacted and asked to provide the information.

3.  Thereafter, as appropriate (if the above-requested development results in a positive dose estimate), refer the claim of service connection for prostate cancer to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(b) and (c). 

4.  If upon completion of the above actions any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014)


Department of Veterans Affairs


